DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and are allowed.

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20180348775 ("Yu"), "An Overview of ResNet and its Variants" <https://towardsdatascience.com/an-overview-of-resnet-and-its-variants-5281e2f56035> ("Feng"), and US20180089563 ("Redding").
	The following is the Examiner's statement of reasons for allowance:
	Yu discloses State of an autonomous driving vehicle (ADV) is measured and stored for a location and speed of the ADV. Later, the state of the ADV is measured for the location and speed corresponding to a previously stored state of the ADV at the same location and speed. Fields of the measured stored states of the ADV are compared. If one or more differences between the measured and stored ADV states exceeds a threshold, then one or more control input parameters of the ADV is adjusted, such as steering, braking, or throttle. Differences may be attributable to road conditions or to state of servicing of the ADV. Differences between measured and stored states of the ADV can be passed to a service module. Service module can access crowd sourced data to determine whether one or more control input parameters for a driving state of one or more ADVs should be updated.
	Feng discloses an overview of residual networks, specifically ResNet, variants and interpretations of ResNet, descriptions of densely connected CNNs, and descriptions of deep networks with stochastic depth.
	Redding discloses a behavior planner for a vehicle that generates a plurality of conditional action sequences of the vehicle using a tree search algorithm and heuristics obtained from one or more machine learning models. Each sequence corresponds to a sequence of anticipated states of the vehicle. At least some of the action sequences are provided to a motion selector of the vehicle. The motion selector generates motion-control directives based on the received conditional action sequences and on data received from one or more sensors of the vehicle, and transmits the directives to control subsystems of the vehicle.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 12. The prior art does generally discuss key elements related to the claimed invention, including obtaining vehicle control parameters of a vehicle, wherein the device is a part of the vehicle or in close proximity to the vehicle; determining an intermediate output value of a first model that receives the vehicle control parameters as input; transmitting to a server, user driving information comprising the vehicle control parameters and the intermediate output value; receiving from the server, vehicle control information optimized for controlled the vehicle determined based on the user driving information; training the first model based on the vehicle control information; and controlling the vehicle by using the trained first model. However, the claimed invention also recites aspects regarding obtaining, by the device, an image of a driving environment; determining driving characteristics of a user of the vehicle, wherein the determining comprises extracting, by a first model representing a deep neural network (DNN), the driving characteristics based on information for the driving environment, the information for the driving environment includes the image and the vehicle control parameters; and determining, by the device using the first model performing on-vehicle inference, distilled knowledge including probability information about where an object exists in the image; transmitting, to a server from the device, user driving information comprising the vehicle control parameters, and the intermediate output value, and the probability information. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663